Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 14, 2022 has been entered.


Allowable Subject Matter
	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 8-15 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  As per claim 5, the claimed: wherein each pixel block of the output image comprises . 
	As per claim 8, the claimed: combining the plurality of non-linear down-sampled versions and the plurality of linear down-sampled versions to provide a plurality of combined down-sampled versions of the input image and converting the combined down-sampled versions of the input image into pixels of an output image having a second resolution higher than the first resolution by assigning, to each of a plurality of pixel blocks of the output image, a co-located pixel in each of the combined down-sampled versions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (NPL Doc, “End-to-End Image Super-Resolution via Deep and Shallow Convolutional Networks”) in view of Takeda (Pub No. US 2019/0350533 A1).

As per claim 1, Wang teaches the claimed:
1. A processing device comprising:
	memory and a processor (Please see Wang in section IV.A towards the end of the 1st paragraph where they state “The proposed models are trained using the Caffe framework [44] on a workstation with a Intel 3:6 GHz CPU and a NVIDIA GTX TITANX GPU”.  The system of Wang would have to have some type of memory present in order to function and run on a computer-based system as described by the reference) configured to:
	receive an input image having a first resolution (This occurs in figure 2 where a “LR Image” is received on the left side);
	generate at least one non-linear down-sampled version of the input image by down-sampling the input image via a non-linear upscaling network (Wang in figure 2 shows the non-linear upscaling network as a “Deep Network” with convolution operations in the feature extraction phase as well an “Upsampling” stage.  Also please see Wang in section III, towards the end of the 1st paragraph where they state “We begin with the description of the deep CNN” and Wang in section III.A, 2nd paragraph where they state “Our feature extraction module consists of three convolution layers interleaved by Rectified Linear Unites (ReLUs) acting as nonlinear mappings.”)
	
Wang alone does not explicitly teach all the remaining claim limitations.
However, Wang in combination with Takeda teaches the claimed:
	Generate at least one linear down-sampled version of the input image by down-sampling the input image via a linear upscaling network (Wang in figure 2 shows a linear upscaling network as a “Shallow Network” with a convolution layer in the feature extraction phase as well as an “Upsampling” stage.  Also please see Wang in section III.D in the 3rd paragraph where they state: “The shallow network consists of three trainable layers corresponding to the three modules of the proposed deep network. The first layer takes the original LR image as input and conducts 3 x 3 convolutions, producing a feature map of 4 channels.”
	It is noted that while Wang shows the “Shallow Network” with a single convolution layer, Wang does not make it 100% clear that they are performing linear feature extraction through their down-sampling version per se.  Takeda teaches this feature in paragraph [0074] “The first filter layer Na1 scans an input image for each of predetermined sizes by raster scan. Then, the first filter layer Na1 applies feature amount extraction processing on the scanned data by using a convolution layer or the like and extracts the feature amount included in the input image The first filter layer Na1 extracts a relatively simple single feature amount such as a linear feature amount extending in the horizontal direction and a linear feature amount extending in the diagonal direction”);
	convert the at least one linear the down-sampled version and the at least one non-linear version of the input image into pixels of an output image (Wang teaches this claimed feature of combining the deep and shallow networks in figure 2 towards the right side where a down-sampled version is created for each network.  These features extracted from both the deep and shallow networks are upscaled and combined into pixels where each network’s versions are combined to produce an output image labeled “HR Image”.  Thus, the combined data is converted into pixels to produce an output image labeled “HR Image”.  
In figure 2 of Wang, a non-linear version is generated from the “Deep Network”.  A linear version is generated from the “Shallow Network” when Wang is combined with Takeda (as explained for claim 1 above).  The non-linear version and linear version are combined on the right side of figure 2 of Wang where these two networks are rejoined in order to produce the output image (labelled “HR Image”).
Also please see section III.D, 2nd paragraph where Wang states “… To combine the best of both worlds, we jointly train an ensemble comprising the proposed deep CNN and another shallow CNN” and section III.D 4th paragraph “One simple strategy to combine the two networks for the final results is through addition as follows …”) having a second resolution higher than the first resolution (Figure 2 of Wang shows that the output image (“HR image”) has a higher resolution that the input image (“LR image”).  For example, the larger size of the HR image on the right side of figure 2 of Wang compared to the smaller sized LR image on the left side of figure 2 indicates that the output image has a higher resolution) by assigning a co-located pixel in each of the down-sampled versions of the input image to each of a plurality of pixel blocks of the output image (This is taught in Wang in section III.D 4th paragraph in equation (1) where co-location pixels from one linear down-sampled version (from the shadow network) is combined with one non-linear down-sampled version (from the deep network) to form the output image (“HR Image”).  For example, Wang in section III.D, 4th paragraph recites “One simple strategy to combine the two networks for the final results is through addition as follows, Y = HD(X, ϴD) + HS(X, ϴS ), (1) where X denotes the input LR image; HD(∙, ϴD) and HS(∙, ϴS) indicate the HR outputs of deep and shallow networks”.
Wang in figure 4(d) show an example where the output image includes two pixel blocks in order to produce an enlarged portion of the output image along with the original image.  In the top row in figure 4(d), two pixel blocks are defined in order to produce an enlarged portion of the zebra’s back where the first pixel block is smaller at the original size and second pixel block is larger in size to show the enlarged portion.  A pixel located in these two pixel blocks in figure 4(d) would have a co-located pixel between the shallow and deep networks (the single linear down-sampled version and single non-linear down-sampled version) according to Wang in section III.D, 4th paragraph because both pixel blocks is depicting the same pixel color values for that given portion of the output image).

provide the output image for display (This is taught in figure 2 of Wang on the right side where the output image (“HR image” is provided for display.  Also please see Wang in section IV.A “Experiments- Setup” towards the end of the 2nd paragraph where they state “For the purpose of displaying, the other two chrominance channels are simply upsampled by bicubic interpolation.”  Also the output image is provided for display in figure 4(d) of Wang as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the linear downscaling as taught by Takeda with the system of Wang in order to for linear features from the image data to be extracted (Takeda in paragraph [0074]).


As per claim 3, Wang alone does not explicitly teach all the remaining claim limitations.
However, Wang in combination with Takeda teaches the claimed:
3. The processing device of claim 1, wherein the processor is configured to generate the at last one linear down-sampled version of the input image, via the linear upscaling network, by performing one or more convolution operations on a window of pixels of the input image (The reasons and rationale for Wang and Takeda teaching the claimed linear upscaling network from claim 1 is incorporated herein.  Wang in figure 2 shows that the shallow network acts as a linear upscaling network because it uses only 1 stage of convolutions in the “Feature Extraction” phase.  Also please see Wang in section III.D in the 3rd paragraph where they state “The shallow network consists of three trainable layers corresponding to the three modules of the proposed deep network. The first layer takes the original LR image as input and conducts 3 x 3 convolutions, producing a feature map of 4 channels.”  In this instance, the 3x3 group of pixels where the convolutions are performed corresponds to the claimed “window of pixels”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the linear downscaling as taught by Takeda with the system of Wang.  The motivation of claim 1 is incorporated herein.


As per claim 4, Wang teaches the claimed:
4. The processing device of claim 1, wherein the processor is configured to convert the at least one down-sampled version of the input image into pixels by generating, for the output image, a plurality of pixel blocks, each pixel block comprising a colocated pixel from each of down-sampled version of the input image (This is taught in Wang in section III.D 4th paragraph in equation (1) where co-location pixels between the deep and shadow networks are determined for combining the image results together to form the output image(“HR Image”).  Wang in figure 4(d) show an example where two pixel blocks are generated in the output image in order to produce an enlarged portion of the output image.  In the top row in figure 4(d), two pixel blocks are defined in order to produce an enlarged portion of the zebra’s back along with the original image where the first pixel block is smaller at the original size and second pixel block is larger in size to show the enlarged portion.  A pixel located in these two pixel blocks in figure 4(d) would have a co-located pixel between the shallow and deep networks (the single linear down-sampled version and single non-linear down-sampled version) according to Wang in section III.D, 4th paragraph because each of these pixel blocks is depicting the same pixel color values for that given portion of the output image).


As per claim 7, Wang teaches the claimed:
7. The processing device of claim 1, wherein -- the non-linear upscaling network comprises a plurality of convolution operations (Wang in figure 2 shows the non-linear upscaling network as a “Deep Network” with convolution operations in the feature extraction phase.  Also please see Wang in section III, towards the end of the 1st paragraph where they state “We begin with the description of the deep CNN” and Wang in section III.A, 2nd paragraph where they state “Our feature extraction module consists of three convolution layers interleaved by Rectified Linear Unites (ReLUs) acting as nonlinear mappings.”) 
a same number of non-linear down-sampled versions each time a corresponding convolution operation is performed (This also occurs in Wang in figure 2 where each convolution operation produces a same number of non-linear down-sampled versions of the LR image inside the “Deep Network”).

Wang alone does not explicitly teach all the remaining claim limitations.
However, Wang in combination with Takeda teaches the claimed:
wherein the linear upscaling network comprises one or more convolution operations (The reasons and rationale for Wang and Takeda teaching the claimed linear upscaling network from claim 1 is incorporated herein.  Wang in figure 2 shows the linear upscaling network as a “Shallow Network” with convolution operations in the feature extraction phase.  Also please see Wang in section III.D in the 3rd paragraph where they state “The shallow network consists of three trainable layers corresponding to the three modules of the proposed deep network. The first layer takes the original LR image as input and conducts 3 x 3 convolutions, producing a feature map of 4 channels.”),
each convolution operation produces a same number of linear down-sampled versions (This also occurs in Wang in figure 2 where each convolution operation produces a same number of linear down-sampled versions of the LR image inside the “Shallow Network”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the linear downscaling as taught by Takeda with the system of Wang.  The motivation of claim 1 is incorporated herein.


As per claim 16, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.

As per claims 18-20, these claims are similar in scope to limitations recited in claims 3-4 and 7, respectively, and thus are rejected under the same rationale.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Takeda in further of Vogels et al. (Pub No. US 2018/0293711 A1).

As per claim 2, Wang alone does not explicitly teach the claimed limitations.
However, Wang in combination with Vogels teaches the claimed:
(Wang teaches of interleaving ReLUs between their convolution layers within their nonlinear upscaling network (“Deep Network”), e.g. please see Wang in section III.A, 2nd paragraph where they state “Our feature extraction module consists of three convolution layers interleaved by Rectified Linear Unites (ReLUs) acting as nonlinear mappings.”  While Wang teaches of interleaving the ReLUs between the convolution layers, Wang does not make it 100% clear that the ReLUs contain the claimed “activation functions”.
	Vogels teaches this feature related to activation functions, e.g. please see Vogels in [0092] “In each layer l, the neural network may apply a linear convolution to the output of the previous layer, adds a constant bias, and then apply an element-wise nonlinear transformation f.sup.l( ), also known as the activation function, to produce output z.sup.l=f.sup.l(W.sup.l*z.sup.l-1+b.sup.l). Here, W.sup.l and b.sup.l are tensors of weights and biases, respectively (the weights in W are shared appropriately to represent linear convolution kernels), and z.sup.l-1 is the output of the previous layer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the non-linear down-sampled versions of the input image by stacking an activation function between each of a plurality of convolutional operations as taught by Vogels with the system of Wang as modified by Takeda in order to improve the quality of the upsampling for complex portions of the image data in particular.  For examples, these help improve the extraction of curved or non-linear features in the LR image data. 

As per claim 17, this claim is similar in scope to limitations recited in claim 2, and thus is rejected under the same rationale.


Response to Arguments
	In Applicant's response filed on Feb 14, 2022, there appears to be no arguments presented (e.g. no arguments that specifically argue how the amended claims in view of the prior art that was previously cited).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612